DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 6/4/21. This action is Non-Final. Claims 1-16 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al., U.S. Patent Application Publication No.: 2015/0248560 (Hereinafter “Pathak”), and further in view of Tadayon et al., U.S. Patent Application Publication No.: 2015/0088768 (Hereinafter “Tadayon”).
Regarding claim 1, Pathak teaches, a computer-implemented method comprising:
accessing, by a server system associated with an application installed on a user device associated with a publisher, access rights information associated with a digital document stored by the publisher in a database, the access rights information comprising one or more access rights set on the digital document and access rights alteration rules (Pathak [0052]: The digital rights management methods according to embodiments of the present invention have the following advantages: It provides the flexibility to utilize existing policies while allowing the operator to add or remove users when granting access rights to the document. Existing DRM policies do not need to be altered and new policies do not need to be created in order to create modified user access rights. In addition, it allows different documents to have different user access rights even when they are associated with the same policy; in other words, the user access rights specified in the associated policy can be overridden by the modified user access rights that is document specific.);
restricting, by the server system, access to the digital document for one or more recipients in response to receiving access requests from one or more recipients based, at least in part, on one or more access rights (Pathak [0005]: “DRM systems are generally implemented for managing users' rights to the digital documents stored in the systems. In a current DRM system, each digital document is associated with a rights management policy (or simply referred to as policy in this disclosure) that specifies which user has what rights to the document, as well as other parameters relating to access rights. Many such policies are stored in a DRM server. Typically, only a policy name is associated with the document; the content of the multiple policies (e.g. which user has what access rights) is stored on the DRM server. When a user attempts to access a document (either a document residing on a server or a document that has been downloaded or copied to the user's computer), the DRM server determines whether the user has the right to access the document in the attempted manner (view, edit, print, etc.) be referring to the content of the policy that is associated with the document.”);
Pathak does not clearly teach, monitoring, by the server system, occurrences of a plurality of the triggering temporal events based, at least in part, on a machine learning (ML) model; and However, Tadayon [0022] teaches, “Control program 210 also includes rights module 214 which sets usage rights for content in accordance with the dynamic conditions monitored by dynamic conditions module 212. One such dynamic condition can be the time of day. For example, a user can access a popular web site to obtain content during off-peak hours, in terms of web site traffic, at a reduced fee. To encourage content distribution during off-peak hours (and more uniform distribution of traffic to server 200), distributor 120 can charge lower fees for the same content during off-peak hours by monitoring time with dynamic conditions module 212 (which can reference the real time clock of server 200) and setting usage rights in a dynamic manner with rights module 214 based on the conditions, i.e. the time. The usage rights can be assigned in any known manner, such as through techniques disclosed in the patents cited above and incorporated by reference.”
altering, by the server system (Tadayon [0009-0010]: In this sense, existing computing environments such as PCs and workstations equipped with popular operating systems (e.g., Windows.TM., Linux.TM., and UNIX) and rendering applications such as browsers are not trusted systems and cannot be made trusted without significantly altering their architectures. Of course, alteration of the architecture defeats a primary purpose of the Web, i.e. flexibility and compatibility.), 
the one or more access rights set on the digital document based, at least in part, on the access rights alteration rules (Tadayon [0011]: Exemplary aspects of the invention are directed to a method, system and computer program product for dynamically assigning usage rights to digital content for use in a system having at least one repository, including specifying a usage right, the usage right specifying an authorized use of digital content and being enforceable by a repository; determining a status of a dynamic condition; and dynamically assigning the usage right to the digital content based on the status of the dynamic condition.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Pathak et al. to the Tadayon’s system by adding the feature of usage rights. The references (Pathak and Tadayon) teach features that are analogous art and they are directed to the same field of endeavor, such as digital documents. Ordinary skilled artisan would have been motivated to do so to provide Pathak’s system with enhanced data. (See Tadayon [Abstract], [0009-0011], [0022], [0025]).  One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the computer-implemented method as claimed in claim 1, wherein altering one or more access rights set on the digital document comprises:
altering, by the server system, a set of access rights for at least one or more existing recipients of the digital document based on the access rights alteration rules (Pathak [0014]: “(a) storing a plurality of digital rights management policies, each policy defining user access rights which specifies a plurality of users having access rights to any digital document with which the policy is to be associated; (b) receiving, from an external device, a first digital document, a first policy ID of a selected one of the policies, and modified user access rights, the modified user access rights being different from the user access rights defined in the selected policy and specifying a modified plurality of users having access rights to the first digital document;”) and
granting, by the server system, the one or more access rights to one or more new recipients of the digital document based on the access rights alteration rules (Pathak [0024]: “Embodiments of the present invention provide a digital rights management method that allows the operator of a scanner (or other devices used to add digital documents into the DRM database) to associate a digital document with user access rights that are different from the rights defined in any of the existing policies. More specifically, the method allows the operator to choose one of the existing policies stored on the RMS server, and modify the user access rights by granting rights to additional users and/or removing rights of some users that would be granted by that policy, to generate modified user access rights for a particular digital document without changing the policy itself.)
Regarding claim 3, the computer-implemented method as claimed in claim 1, further comprising:
providing, by the server system, a user interface to the publisher to set the one or more access rights and the access rights alteration rules for the digital document (Pathank [0029]: “After obtaining the policies, the scanner 2 displays a list of policies (by ID) to the operator, and the operator selects one of the displayed policies (step S23). The display and selection are done by using the user interface panel 24 of the scanner, which may be a touch panel or other types of interface device. FIG. 3A schematically illustrates an exemplary display for step S23, which allows the operator to select a policy using the labeled buttons. The scanner then displays a list of users currently granted access rights under the selected policy, including an option allowing the operator to request to add/remove (i.e. modify) user rights (step S24).”).
Regarding claim 4, the computer-implemented method as claimed in claim 3, wherein the access rights alteration rules comprise information about the plurality of the triggering temporal events to be monitored, and wherein the access rights alteration rules specify allowing or denying of the one or more access rights to be performed based on the occurrence of at least one triggering temporal event or a predetermined time-schedule (Tadayon [0025]: “The concept of dynamic usage rights can apply to fees or any other rights. In other words, any usage rights that can be specified for a digital work can be changed based on dynamic conditions. For example, the ability to print or distribute the content, the number of times the content can be used, the resolution of an image in the content, and the like can all be set and changed based on dynamic conditions. The list of usage rights can include all rights that can be specified by the known XrML™ usage rights language or other grammars for digital rights management. The logic of usage rights module 214 can be based on curves, formulas, tables, databases or any other algorithm using predetermined or dynamic schemes.”)
Regarding claim 5, the computer-implemented method as claimed in claim 1, wherein one or more access rights specify that the one or more recipients are allowed or denied access rights such as: read the digital document, write the digital document, share the digital document, print the digital document (Tadayon [0025]: “For example, the ability to print or distribute the content, the number of times the content can be used, the resolution of an image in the content, and the like can all be set and changed based on dynamic conditions.), and download the digital document (Tadayon [0020]: “In FIG. 2 illustrates computer architecture for downloading digital works from distributor 120 to user 130 in accordance with the preferred embodiment.”).
Regarding claim 6, the computer-implemented method as claimed in claim 1, wherein monitoring the occurrences of a plurality of the triggering temporal events further comprises utilizing, by the ML model, at least one of internal and external information to determine occurrences of the plurality of the triggering temporal events (Tadayon [0018]: “Payment for the work is passed from user 130 to distributor 120 by way of clearinghouse 150 which collects requests from user 130 and from other users who wish to sue a particular content. Clearinghouse 150 also collects payment information, such as debit transactions, credit card transactions, or other known electronic payment schemes, and forwards the collected payments as a payment batch to distributor 120. Of course, clearinghouse 150 may retain a share of the payment as a fee for the above-noted services. Distributor 120 may retain a portion of the batch payment from clearinghouse 150 for distribution services and forward a payment (for example royalties) to author 110. Distributor 120 may compile a bundle or batch of user requests for a single work before distributing the work. In such a case, a single instance of the encrypted work can be generated for unencryption by all of the requesting users 130.” Here mentioned the internal information passed from the user.).
Regarding claim 7, the computer-implemented method as claimed in claim 6, wherein the ML model is a classification model (Tadayon [0017]: “In a typical electronic distribution model, the work is distributed as a document containing the content and associated usage rights in encrypted form.)
Regarding claim 8, the computer-implemented method as claimed in claim 1, further comprising: 
receiving, by the server system, an access request for accessing the digital document from the one or more recipients (Pathak [0033]: In FIG. 3B receives a confirmation instruction from the operator (“Y” in step S28). The scanner then transmits the scanned digital document to the RMS server 3, along with the selected policy ID and the modified user access rights (step S29). The modified user access rights can be expressed as a list of users to be granted access rights, or a list of added and removed users with respect to the selected policy.); and 
evaluating, by the server system, the access request based, at least in part, on the access rights set on the digital document by the publisher (Pathak [0010]: “To achieve these and/or other objects, as embodied and broadly described, the present invention provides a method implemented in a digital rights management system including an external device and a server connected to the external device, for defining user access rights of digital documents generated by the external device, the method including: by the external device: generating a digital document by scanning a hard copy document; obtaining a plurality of digital rights management policies from the server, each policy defining user access rights which specifies a plurality of users having access rights to a digital document with which the policy is to be associated; displaying a list of policy IDs of the plurality of policies on a user interface panel of the external device;  receiving, via the user interface panel, a first operator input which selects one of the listed policies to be associated with the digital document; receiving, from the external device, the digital document, the policy ID of the selected policy and the modified user access rights;  storing the document ID, the policy ID of the selected policy and the modified user access rights as an entry in a rights association table; and (i) storing the digital document.”).
Regarding claim 9, Pathak teaches, a server system, comprising: 
a communication interface; a memory comprising executable instructions; and a processor communicably coupled to the communication interface, the processor configured to execute the executable instructions to cause the server system to at least (Pathak [0026]:  The server 3 includes a processor 31 which executes software programs stored in a memory 32 to perform various processes, including steps of the digital rights management method described later.): 
access, access rights information associated with a digital document stored by a publisher in a database, the access rights information comprising one or more access rights set on the digital document and access rights alteration rules, wherein the server system is associated with an application installed on a user device associated with the publisher  (Pathak [0052]: The digital rights management methods according to embodiments of the present invention have the following advantages: It provides the flexibility to utilize existing policies while allowing the operator to add or remove users when granting access rights to the document. Existing DRM policies do not need to be altered and new policies do not need to be created in order to create modified user access rights. In addition, it allows different documents to have different user access rights even when they are associated with the same policy; in other words, the user access rights specified in the associated policy can be overridden by the modified user access rights that is document specific.);
restrict access to the digital document for one or more recipients in response to receiving access requests from one or more recipients based, at least in part, on one or more access rights (Pathak [0005]: “DRM systems are generally implemented for managing users' rights to the digital documents stored in the systems. In a current DRM system, each digital document is associated with a rights management policy (or simply referred to as policy in this disclosure) that specifies which user has what rights to the document, as well as other parameters relating to access rights. Many such policies are stored in a DRM server. Typically, only a policy name is associated with the document; the content of the multiple policies (e.g. which user has what access rights) is stored on the DRM server. When a user attempts to access a document (either a document residing on a server or a document that has been downloaded or copied to the user's computer), the DRM server determines whether the user has the right to access the document in the attempted manner (view, edit, print, etc.) be referring to the content of the policy that is associated with the document.”); 
Pathak does not clearly teach, monitor occurrences of a plurality of the triggering temporal events based, at least in part, on a machine learning (ML) model; However, Tadayon [0022] teaches, “Control program 210 also includes rights module 214 which sets usage rights for content in accordance with the dynamic conditions monitored by dynamic conditions module 212. One such dynamic condition can be the time of day. For example, a user can access a popular web site to obtain content during off-peak hours, in terms of web site traffic, at a reduced fee. To encourage content distribution during off-peak hours (and more uniform distribution of traffic to server 200), distributor 120 can charge lower fees for the same content during off-peak hours by monitoring time with dynamic conditions module 212 (which can reference the real time clock of server 200) and setting usage rights in a dynamic manner with rights module 214 based on the conditions, i.e. the time. The usage rights can be assigned in any known manner, such as through techniques disclosed in the patents cited above and incorporated by reference.”
alter one or more access rights set on the digital document based, at least in part, on the access rights alteration rules (Tadayon [0011]: Exemplary aspects of the invention are directed to a method, system and computer program product for dynamically assigning usage rights to digital content for use in a system having at least one repository, including specifying a usage right, the usage right specifying an authorized use of digital content and being enforceable by a repository; determining a status of a dynamic condition; and dynamically assigning the usage right to the digital content based on the status of the dynamic condition.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Pathak et al. to the Tadayon’s system by adding the feature of usage rights. The references (Pathak and Tadayon) teach features that are analogous art and they are directed to the same field of endeavor, such as digital documents. Ordinary skilled artisan would have been motivated to do so to provide Pathak’s system with enhanced data. (See Tadayon [Abstract], [0009-0011], [0022], [0025]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 10, the server system as claimed in claim 9, wherein the server system is further caused to: 
alter a set of access rights for at least one or more existing recipients of the digital document based on the access rights alteration rules (Pathak [0014]: “(a) storing a plurality of digital rights management policies, each policy defining user access rights which specifies a plurality of users having access rights to any digital document with which the policy is to be associated; (b) receiving, from an external device, a first digital document, a first policy ID of a selected one of the policies, and modified user access rights, the modified user access rights being different from the user access rights defined in the selected policy and specifying a modified plurality of users having access rights to the first digital document;”), and 
grant one or more access rights to one or more new recipients of the digital document based on the access rights alteration rules (Pathak [0024]: “Embodiments of the present invention provide a digital rights management method that allows the operator of a scanner (or other devices used to add digital documents into the DRM database) to associate a digital document with user access rights that are different from the rights defined in any of the existing policies. More specifically, the method allows the operator to choose one of the existing policies stored on the RMS server, and modify the user access rights by granting rights to additional users and/or removing rights of some users that would be granted by that policy, to generate modified user access rights for a particular digital document without changing the policy itself.).
Regarding claim 11, the server system as claimed in claim 9, wherein the server system is further caused to provide a user interface to the publisher to set the one or more access rights and the access rights alteration rules for the digital document (Pathak [0029]: “After obtaining the policies, the scanner 2 displays a list of policies (by ID) to the operator, and the operator selects one of the displayed policies (step S23). The display and selection are done by using the user interface panel 24 of the scanner, which may be a touch panel or other types of interface device. FIG. 3A schematically illustrates an exemplary display for step S23, which allows the operator to select a policy using the labeled buttons. The scanner then displays a list of users currently granted access rights under the selected policy, including an option allowing the operator to request to add/remove (i.e. modify) user rights (step S24).”).
Regarding claim 12, the server system as claimed in claim 11, wherein the access rights alteration rules comprise information of a plurality of the triggering temporal events to be monitored, and wherein the access rights alteration rules specify that altering of the one or more access rights is to be performed based on the occurrence of at least one triggering temporal event or a predetermined time-schedule (Tadayon [0025]: “The concept of dynamic usage rights can apply to fees or any other rights. In other words, any usage rights that can be specified for a digital work can be changed based on dynamic conditions. For example, the ability to print or distribute the content, the number of times the content can be used, the resolution of an image in the content, and the like can all be set and changed based on dynamic conditions. The list of usage rights can include all rights that can be specified by the known XrML™ usage rights language or other grammars for digital rights management. The logic of usage rights module 214 can be based on curves, formulas, tables, databases or any other algorithm using predetermined or dynamic schemes.”).
Regarding claim 13, the server system as claimed in claim 9, wherein the one or more access rights specify that the one or more recipients are allowed or denied access rights including: read the digital document, write the digital document, share the digital document, print the digital document (Tadayon [0025]: “For example, the ability to print or distribute the content, the number of times the content can be used, the resolution of an image in the content, and the like can all be set and changed based on dynamic conditions.), and download the digital document (Tadayon [0020]: “In FIG. 2 illustrates computer architecture for downloading digital works from distributor 120 to user 130 in accordance with the preferred embodiment.”).
Regarding claim 14, the server system as claimed in claim 9, wherein, to monitor the occurrences of a plurality of the triggering temporal events, the server system is further configured to utilize, via the ML model, at least one of internal and external information to determine occurrences of plurality of the triggering temporal events (Tadayon [0018]: “Payment for the work is passed from user 130 to distributor 120 by way of clearinghouse 150 which collects requests from user 130 and from other users who wish to sue a particular content. Clearinghouse 150 also collects payment information, such as debit transactions, credit card transactions, or other known electronic payment schemes, and forwards the collected payments as a payment batch to distributor 120. Of course, clearinghouse 150 may retain a share of the payment as a fee for the above-noted services. Distributor 120 may retain a portion of the batch payment from clearinghouse 150 for distribution services and forward a payment (for example royalties) to author 110. Distributor 120 may compile a bundle or batch of user requests for a single work before distributing the work. In such a case, a single instance of the encrypted work can be generated for unencryption by all of the requesting users 130.” Here mentioned the internal information passed from the user.). 
Regarding claim 15, the server system as claimed in claim 14, wherein the ML model is a classification model (Tadayon [0017]: “In a typical electronic distribution model, the work is distributed as a document containing the content and associated usage rights in encrypted form.).
Regarding claim 16, the server system as claimed in claim 9, wherein the server system is further caused to:
receive an access request for accessing the digital document from one or more recipients (Pathak [0033]: In FIG. 3B receives a confirmation instruction from the operator (“Y” in step S28). The scanner then transmits the scanned digital document to the RMS server 3, along with the selected policy ID and the modified user access rights (step S29). The modified user access rights can be expressed as a list of users to be granted access rights, or a list of added and removed users with respect to the selected policy.); and
evaluate the access request based, at least in part, on the access rights set on the digital document by the publisher (Pathak [0010]: “To achieve these and/or other objects, as embodied and broadly described, the present invention provides a method implemented in a digital rights management system including an external device and a server connected to the external device, for defining user access rights of digital documents generated by the external device, the method including: by the external device: generating a digital document by scanning a hard copy document; obtaining a plurality of digital rights management policies from the server, each policy defining user access rights which specifies a plurality of users having access rights to a digital document with which the policy is to be associated; displaying a list of policy IDs of the plurality of policies on a user interface panel of the external device;  receiving, via the user interface panel, a first operator input which selects one of the listed policies to be associated with the digital document; receiving, from the external device, the digital document, the policy ID of the selected policy and the modified user access rights;  storing the document ID, the policy ID of the selected policy and the modified user access rights as an entry in a rights association table; and (i) storing the digital document.”). 


              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lester, US 9,639,672, Selective Access to portions of digital content
Rees, US 8,327,458, Providing an access mechanism associated with a document part to determine an action to take if content of the document part is inaccessible

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154